Name: 98/83/EC: Commission Decision of 8 January 1998 recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  natural and applied sciences;  cooperation policy;  agricultural policy;  trade
 Date Published: 1998-01-21

 Avis juridique important|31998D008398/83/EC: Commission Decision of 8 January 1998 recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) Official Journal L 015 , 21/01/1998 P. 0041 - 0042COMMISSION DECISION of 8 January 1998 recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (98/83/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 97/14/EC (2), and in particular Annex IV, Part A, Section I, points 16.2, 16.3 and 16.3(a) thereof,Whereas Annex IV, Part A, Section I, points 16.2, 16.3 and 16.3(a) contain a reference to fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in third countries where Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes or Guignardia citricarpa Kiely (all strains pathogenic to Citrus) are known to occur;Whereas these provisions should be reinforced; whereas one way of doing so is to determine the third countries which are recognised as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) and to determine the areas free of those harmful organisms in the third countries where they are known to occur;Considering the information provided by the European and Mediterranean Plant Protection Organisation and the 'Centre for Agriculture and Bioscience International`;Whereas this Decision is without prejudice to any subsequent discovery that one or more of the respective harmful organisms occur in the third countries or areas of third countries concerned;Whereas the Commission will ensure that the third countries concerned provide all the technical information necessary for monitoring the situation;Whereas the measure provided for in this Decision is in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 It is hereby declared that the following third countries are recognized as being free of all strains of Xanthomonas campestris pathogenic to Citrus:- all citrus-growing countries in the Euro-Mediterranean region, including Europe, Algeria, Cyprus, Egypt, Israel, Libya, Malta, Morocco, Tunisia and Turkey,- in Africa: South Africa, Gambia, Ghana, Guinea, Kenya, Sudan, Swaziland and Zimbabwe,- in Central and South America and the Caribbean: the Bahamas, Belize, Chile, Colombia, Costa Rica, Cuba, Ecuador, Honduras, Jamaica, Mexico, Nicaragua, Peru, the Dominican Republic, Saint Lucia, El Salvador, Surinam and Venezuela.Article 2 It is hereby declared that the following areas are recognized as being free of all strains of Xanthomonas campestris pathogenic to Citrus:- in Argentina: Catamarca, Jujuy, Salta and TucumÃ ¡n,- in Australia: New South Wales, Queensland, South Australia and Victoria,- in Brazil: SÃ £o Paulo, with the exception of Presidente Prudente,- in the United States: Arizona, California, Florida (with the exception of Dade County and Manatee County), Guam, Hawaii, Louisiana, Northern Mariana Islands, Puerto Rico, American Samoa, Texas and the United States Virgin Islands,- all areas of Uruguay, with the exception of the Departments Salto, Rivera and Paysandu - north of River Chapicuy.Article 3 It is hereby declared that the following third countries are recognized as being free of Cercospora angolensis Carv. et Mendes:- all citrus-growing third countries in North, Central and South America, the Caribbean, Asia (with the exception of Yemen), Europe and Oceania,- all citrus-growing third countries in Africa, with the exception of Angola, Cameroon, Central African Republic, Democratic Republic of Congo, Gabon, Guinea, Kenya, Mozambique, Nigeria, Uganda, Zambia and Zimbabwe.Article 4 It is hereby declared that the following third countries are recognized as being free of all strains of Guignardia citricarpa Kiely pathogenic to Citrus:- all citrus-growing third countries in North, Central and South America, the Caribbean and Europe,- all citrus-growing third countries in Asia, with the exception of Bhutan, China, Indonesia, Philippines and Taiwan,- all citrus-growing third countries in Africa, with the exception of South Africa, Kenya, Mozambique, Zambia and Zimbabwe,- all citrus-growing third countries in Oceania, with the exception of Australia, New Zealand and Vanuatu.Article 5 It is hereby declared that the following areas are recognized as being free of all strains of Guignardia citricarpa Kiely pathogenic to Citrus:- in South Africa: Western Cape,- in Australia: South Australia, Western Australia and Northern Territory,- in China: all areas with the exception of Sichuan, Yunnan, Guangdong, Fujian and Zhejiang.Article 6 This Decision is addressed to the Member States.Done at Brussels, 8 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 87, 2. 4. 1997, p. 17.